By the Court

— Elanhrau, J.
This Court will not entertain a case and review a judgment rendered in the District Court, where it appears satisfactorily that the subject* matter of the action has been settled by the parties, and the judgment satisfied. It is quite clear from the affidavits read on this motion, that Babcock knew of and assented to the adjustment of *192the debt and tbe satisfaction of tbe judgment. He bas no right under such circumstances to continue tbe litigation of questions practically put at rest, against tbe will of tbe other party to tbe action; nor bas be any right to expect this Court to consume its time in tbe decision of questions of abstract moment only.
Tbe motion to dismiss tbe writ is granted.